AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_                                        FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                      Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


                          LATOYA B.,                                                                      Mar 31, 2020
                                                                      )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:18-cv-03207-MKD
              ANDREW M. SAUL,                                         )
       COMMISSIONER OF SOCIAL SECURITY,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 21, is DENIED.
              Judgment is entered for Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                       MARY K. DIMKE                                          on a motion for
      summary judgment.


Date: 3/31/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           (By) Deputy Clerk

                                                                             Tonia Ramirez
